Name: 2012/400/EU: Council Decision of 10Ã July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: social protection;  European construction;  employment;  labour market;  international affairs
 Date Published: 2012-07-18

 18.7.2012 EN Official Journal of the European Union L 188/4 COUNCIL DECISION of 10 July 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (2012/400/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 46 and 48, in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (2) (the EEA Agreement) contains specific provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to activities outside the four freedoms, including cooperation concerning free movement of workers, coordination of social security systems and measures for migrants, including migrants from third countries. (3) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (4) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Protocol 31 to the EEA Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include cooperation concerning free movement of workers, coordination of social security systems and measures for migrants, including migrants from third countries. (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2012, HAS ADOPTED THIS DECISION: Article 1 Article 5 of Protocol 31 to the EEA Agreement shall be amended as follows: (1) the following paragraph shall be inserted after paragraph 11: 12. The EFTA States shall, as from 1 January 2012, participate in the actions funded from the following budget lines, entered in the general budget of the European Union for the financial year 2012:  Budget line 04 01 04 08: Free movement of workers, coordination of social security systems and measures for migrants, including migrants from third countries  Expenditure on administrative management ,  Budget line 04 03 05: Free movement of workers, coordination of social security systems and measures for migrants, including migrants from third countries .; (2) the words and in the programme referred to in the twelfth indent as from 1 January 2009 in paragraph 5 shall be replaced by , in the programme referred to in the twelfth indent as from 1 January 2009 and in the actions funded from the budget lines for the financial year 2012 referred to in paragraph 12 as from 1 January 2012; (3) the words paragraph 8 in paragraphs 6 and 7 shall be replaced by the words paragraphs 8 and 12. Article 2 This Decision shall enter into force on the day following the last notification to the EEA Joint Committee under Article 103(1) of the EEA Agreement (2). It shall apply from 1 January 2012. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦ (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]